Citation Nr: 1045660	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-13 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.  

2.  Entitlement to an increased rating for lumbosacral strain, 
post laminectomy, with left hip sciatica, evaluated as 20 percent 
disabling prior to July 2, 2010 and as 30 percent disabling as of 
that date.  

3.  Entitlement to an increased rating for anxiety neurosis with 
conversion hysteria, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from August 1940 to January 
1944.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
known as the Tiger Team, which denied the claims.  The RO in 
Montgomery, Alabama, currently has jurisdiction of the claims.  

The Board notes that in the April 2007 rating decision, the 
Veteran's claim for service connection was treated as a claim to 
reopen.  Review of the claims folder, however, does not reveal 
that the Veteran ever filed a prior claim for entitlement to 
service connection for residuals of a head injury.  As such, the 
issue has been characterized as an original claim for service 
connection, as styled above.  

The Board remanded the claims in August 2009 for additional 
development and to address due process concerns.  More 
specifically, the RO/Appeals Management Center (AMC) was 
instructed to obtain additional VA and private treatment records 
and to schedule the Veteran for appropriate VA examinations.  The 
actions directed by the Board have been accomplished and the 
matters returned for appellate review.  

In an August 2010 rating decision, the rating assigned for 
service-connected lumbosacral strain, post laminectomy, with left 
hip sciatica, was increased to 30 percent effective July 2, 2010.  
Despite the increased rating granted by the RO, the Veteran's 
appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement (NOD) 
as to an RO decision assigning a particular rating, a subsequent 
RO decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The Board resolves reasonable doubt in the Veteran's favor by 
finding that mild traumatic brain injury (TBI) with residual 
post-traumatic headaches is etiologically related to an in-
service head injury. 

2.  The Veteran's lumbosacral strain, post laminectomy, with left 
hip sciatica, has not been manifested by forward flexion to 30 
degrees or less, favorable ankylosis of the entire thoracolumbar 
spine, or intervertebral disc syndrome (IDS) with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, at any time during the 
appellate period.

3.  The 30 percent evaluation assigned for the Veteran's service-
connected lumbosacral strain, post laminectomy, with left hip 
sciatica, was based on a VA spine examination dated July 1, 2010, 
not July 2, 2010.  

4.  The Veteran's cognitive deficits and memory impairments are 
due to vascular dementia, not service-connected anxiety neurosis 
with conversion hysteria.

5.  The Veteran's anxiety neurosis with conversion hysteria is 
manifested by complaints of depressed mood, but there is no 
evidence of symptoms such as anxiety, suspiciousness, panic 
attacks and/or chronic sleep impairment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a head 
injury, diagnosed as mild TBI with residual post-traumatic 
headaches, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for a rating in excess of 20 percent for 
service-connected lumbosacral strain, post laminectomy, with left 
hip sciatica, have not been met prior to July 1, 2010.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5235-5243 (2010).

3.  The criteria for a 30 percent rating, and no higher, for 
service-connected lumbosacral strain, post laminectomy, with left 
hip sciatica, have been met as of July 1, 2010.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, DCs 5235-5243 (2010).

4.  The criteria for a rating in excess of 10 percent for 
service-connected anxiety neurosis with conversion hysteria have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
DC 9400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2010).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (2009).  Specifically, lay evidence may 
be competent and sufficient to establish a diagnosis where (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  A layperson is competent to identify a medical condition 
where the condition may be diagnosed by its unique and readily 
identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  Additionally, where symptoms are capable of lay 
observation, a lay witness is competent to testify to a lack of 
symptoms prior to service, continuity of symptoms after in-
service injury or disease, and receipt of medical treatment for 
such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); 
Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran seeks entitlement to service connection for an injury 
to his head as a result of an accident in a half-track vehicle.  
He reports going out on a three day maneuver in December 1941 and 
indicated that it was icy and the half-track he was in went 
downhill and started sliding at a turn in the road and 
overturned, throwing everyone out.  The Veteran asserts that it 
rolled on his head and that he was unconscious for five days.  
See VA Forms 21-4138 dated November 2006 and May 2007; May 2008 
VA Form 9.  

The Veteran's service treatment records corroborate that he 
injured his head and suffered a severe contusion of his right 
face on December 29, 1941 when a half truck turned over.  See 
clinical records.  The service treatment records also reveal that 
on two occasions, the Veteran reported being injured when a half-
truck turned over on him on December 29, 1941 resulting in a 
three-day period of unconsciousness.  On one of these occasions, 
the Veteran also related that he had had a number of dull 
occipital headaches in the past two years.  See undated Forms 
55B.  

The post-service evidence of record reveals that the Veteran has 
been seen with complaints of headaches, memory loss and 
forgetfulness, and head shaking (titulation) and pain associated 
with a diagnosis of trigeminal neuralgia.  He has also been 
treated for a cerebrovascular accident (CVA).  See e.g., November 
1951 clinical record; progress notes dated March 1991, April 
1991, March 1992 and June 1995; May 2006 mental health intake 
note; August 2006 mental health progress note; January 2008 
nursing emergency department triage note; February 2008 neurology 
consult result; January 2009 neurology note; records from Walker 
Baptist Medical Center.

The Veteran has undergone two VA compensation and pension (C&P) 
examinations in conjunction with this claim.  

At the time of an April 2007 VA C&P brain and spinal cord 
examination, during which the Veteran's claims folder and medical 
records were reviewed, the Veteran and his wife reported that his 
memory had been worse since about 2000 and that he had difficulty 
remembering names and faces.  He also had to keep a list to help 
him remember, but he was beginning to lose the list, only to 
later find it in his pocket.  The Veteran also reported having a 
CVA around 2004 and suffering a head injury after a motor vehicle 
accident in 1941, followed by a period of unconsciousness for 
three days.  He also indicated that had a trigeminal neuralgia 
that had been present since the 1960s that caused pain on his 
right side.  The Veteran reported having problems with tremors in 
both hands since the 1970s, right more than left, and indicated 
that he had been diagnosed with essential tremors.  The examiner 
reported that a May 2006 CT of the Veteran's head concluded that 
the Veteran had mild nonspecific white matter changes due to 
chronic small vessel ischemia; no acute intracranial process.  

Following physical examination, the Veteran was diagnosed with 
vascular dementia; trigeminal neuralgia, currently in remission 
but recurrent; and essential tremor.  It was the examiner's 
opinion that the Veteran's memory loss, trigeminal neuralgia and 
essential tremors were less likely as not caused by or a result 
of his in-service head trauma.  The examiner explained that the 
Veteran had no evidence of cognitive impairment or memory loss 
during military service or soon after military service, that his 
memory and cognitive difficulties did not begin until around 
2000, and that his head CT was consistent with small vessel 
disease.  The examiner also noted that the Veteran's memory loss 
and cognitive impairment are more likely due to vascular dementia 
rather than his head trauma.  Regarding trigeminal neuralgia and 
essential tremor, the examiner explained that both conditions 
began several years after the head trauma and there was no 
documentation of symptoms related to either of these conditions 
in the service medical records such that these conditions are 
very unlikely related to the head trauma.  

The Veteran also underwent a VA C&P traumatic brain injury (TBI) 
examination in July 2010, at which time his claims folder and 
medical records were reviewed.  The Veteran reported suffering a 
head injury after a half truck accident in December 1941.  His 
next memory was awakening in the hospital on January 6 or January 
7, 1942.  He reports headaches since the injury but denied memory 
problems at that time.  The examiner reported reviewing a service 
clinical record which, in pertinent part, reported that the 
Veteran was able to extract himself from beneath a half track 
vehicle that had overturned and was conscious at all times.  At 
that time, the Veteran reported that he believed he had injured 
only his head and neck.  The examiner also reported that a 
January 1944 record noted headaches intermittently for the past 
year and that a November 1951 document revealed headaches for 
eight to nine years.  The Veteran also reported the diagnoses of 
trigeminal neuralgia that had been present since the 1960s and 
which causes pain on his right side; indicated that he began 
having problems with hand tremors in the 1970s, right more than 
left, and had been diagnosed with essential tremors; and reported 
having a CVA around 2004.  He also noted that he has difficulty 
remembering names and faces, gets lost within his home, and 
drives independently but gets lost easily (such that his spouse 
accompanies him to provide driving directions).  

The examiner reported that a January 1942 x-ray of the Veteran's 
skull showed no evidence of fracture of the bones of the vault 
and the sella turcica was normal in size and shape.  There were 
no intra-cranial calcifications.  The examiner also reported the 
findings of a May 2006 CT of the Veteran's head and indicated 
that a July 2010 CT of the Veteran's head contained an impression 
of no acute intracranial process; age related cerebral atrophy 
with microangiopathic changes.  

Following a detailed physical examination, the Veteran was 
diagnosed with mild TBI with residual post-traumatic headaches.  
It was the examiner's opinion that the Veteran's trigeminal 
neuralgia, CVA with vascular dementia, and essential tremors are 
less likely as not caused by or a result of the head injury 
during service.  The examiner explained that given the onset of 
the Veteran's trigeminal neuralgia, CVA with vascular dementia 
and essential tremor conditions relative to the head injury in 
1941, these conditions are less likely as not related to the head 
injury in military service.  

The Veteran's service treatment records corroborate his 
contention that he suffered a head injury during active service.  
While there is no evidence to support a finding that he lost 
consciousness as a result of this injury, as he alleges, that is 
immaterial to the question of whether service connection is 
warranted for residuals of a head injury.  In light of the 
foregoing, and taking into consideration the findings during the 
July 2010 VA examination, the Board resolves reasonable doubt in 
the Veteran's favor by finding that mild TBI with residual post-
traumatic headaches is etiologically related to an in-service 
head injury.  38 C.F.R. §§ 3.102, 3.303 (2010).

Service connection, however, is not warranted for the diagnosed 
trigeminal neuralgia, CVA with vascular dementia, and essential 
tremors.  As an initial matter, the Board notes that the Veteran 
has never asserted that any of these conditions are related to 
his in-service head injury.  While the Board acknowledges that a 
January 2008 VA emergency department note contains a history that 
the Veteran was run over by a half track in 1941 resulting in 
chronic trigeminal neuralgia, the diagnostic impression at that 
time did not provide an opinion regarding the etiology of this 
condition.  Moreover, both the April 2007 and July 2010 VA 
examiners provided opinions that trigeminal neuralgia, CVA with 
vascular dementia, and essential tremors, were not related to the 
in-service head injury.  As both VA examiners provided a 
rationale for their opinion, the Board affords them high 
probative value.  See Prejean v. West, 13 Vet. App. 444, 448- 9 
(2000) (a factor for assessing the probative value of a medical 
opinion includes the thoroughness and detail of the opinion).


II.	Increased ratings

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  Separate rating codes identify various disabilities.  38 
C.F.R. Part 4.  In determining the current level of impairment, 
the disability must be considered in the context of the whole 
recorded history, including service medical records.  See 
generally 38 C.F.R. §§ 4.1, 4.2 (2010).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When service connection has been in effect for many years, the 
primary concern for the Board is the current level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant 
temporal focus for adjudicating an increased rating claim is on 
the evidence establishing the state of the disability from the 
time period one year before the claim was filed until a final 
decision is issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  Thus, staged ratings may be assigned if the severity of 
the disability changes during the relevant rating period.

When evaluating disabilities of the musculoskeletal system, an 
evaluation of the extent of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is additional 
limitation of motion from pain or limited motion on repeated use 
of the joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40 (2010).

Service connection was originally granted for chronic, severe, 
left sciatica pursuant to DC 3196 with a 40 percent evaluation 
effective January 15, 1944.  See February 1944 rating decision.  
In a May 1944 rating decision, the disability was recharacterized 
as psychoneurosis with conversional hysteria and considerable 
social and industrial incapacity with sciatic neuritis, left 
mild.  The 40 percent evaluation effective January 15, 1944 was 
continued pursuant to DCs 3196 and 0801.  

The disability was subsequently recharacterized again, this time 
into two separate disabilities, in a January 1947 rating 
decision.  Chronic, moderate, mixed type, psychoneurosis was 
assigned a 40 percent evaluation from January 15, 1944 until 
March 28, 1946 and a 10 percent evaluation effective March 29, 
1946.  Left sciatic neuralgia was assigned a noncompensable 
evaluation effective March 29, 1946.  It appears that both 
ratings were assigned pursuant to DC 9106.  

A December 1947 rating decision recharacterized the disabilities 
once again.  The 40 and 10 percent ratings assigned pursuant to 
DC 9106 effective January 15, 1944 and March 29, 1946, 
respectively, remained intact for psychoneurosis, mixed with 
conversion hysteria referable to gastrointestinal tract and other 
somatic symptoms.  A noncompensable evaluation was assigned for 
sciatic neuralgia effective January 15, 1944.  The RO noted that 
sciatic neuralgia was not found on the last examination.  

A July 1980 rating decision made additional changes.  Post-
operative lumbar laminectomy for herniated nucleus pulposus 
associated with chronic lumbosacral strain and left hip sciatica 
and degenerative changes was assigned a noncompensable evaluation 
effective January 15, 1944 and a 20 percent evaluation effective 
April 8, 1980 pursuant to 38 C.F.R. § 4.71a, DC 5293.  Anxiety 
neurosis (formerly psychoneurosis, mixed with conversion 
hysteria) was assigned a 10 percent evaluation effective March 
29, 1946 pursuant to 38 C.F.R. § 4.130, DC 9400.  These ratings 
were confirmed and continued in a January 1985 decision.

The Veteran filed an increased rating claim that was received at 
the RO on November 6, 2006.  He asserts that increased ratings 
are warranted as his back and anxiety conditions have worsened, 
but he does not provide any specific argument related to his 
symptomatology.  See VA Forms 21-4138 dated November 2006 and May 
2007; May 2008 VA Form 9.  

In the April 2007 rating decision that is the subject of this 
appeal, the RO continued the 20 percent rating assigned for the 
Veteran's back disability under 38 C.F.R. § 4.71a, DC 5242, but 
recharacterized the disability as lumbosacral strain, post 
laminectomy, with left hip sciatica.  The Veteran's psychiatric 
disability was recharacterized as anxiety neurosis with 
conversion hysteria; the 10 percent rating was continued under DC 
9400.  

As noted above, the rating assigned for the Veteran's service-
connected back disability was subsequently increased to 30 
percent pursuant to DC 5242, effective July 2, 2010.  The RO 
specifically noted that the increased rating was based on the 
provisions as set forth in DeLuca based on findings at the time 
of a July 2010 VA examination, to include objective evidence of 
pain on active range of motion, additional limitation with 
repetitive motion, and objective evidence of pain following 
repetitive motion.  See August 2010 rating decision.  

In light of the foregoing, the Board will determine whether the 
evidence dated November 5, 2005, forward, supports the assignment 
of a rating in excess of 10 percent for anxiety neurosis with 
conversion hysteria, whether the evidence dated November 5, 2005 
until July 1, 2010, supports the assignment of a rating in excess 
of 20 percent for lumbosacral strain, post laminectomy, with left 
hip sciatica, and whether the evidence dated as of July 2, 2010 
supports the assignment of a rating in excess of 30 percent for 
lumbosacral strain, post laminectomy, with left hip sciatica.  

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than IDS when evaluated on the basis of 
incapacitating episodes) are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See Schedule for 
Rating Disabilities; The Spine, 68 Fed. Reg. 51, 454 (Aug. 27, 
2003), now codified at 38 C.F.R. § 4.71a, DCs 5235-5243 (2010).  
These criteria are to be applied irrespective of whether there 
are symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the affected area of the spine, id., and 
they "are meant to encompass and take into account the presence 
of pain, stiffness, or aching, which are generally present when 
there is a disability of the spine."  68 Fed. Reg. at 51, 455 
(Supplementary Information).  Any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, Note (1) (2010).

In pertinent part, the General Rating Formula for Diseases and 
Injuries of the Spine provides ratings in excess of 20 percent 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine 
(40 percent); for unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent); and for unfavorable ankylosis 
of entire spine (100 percent).  38 C.F.R. § 4.71a (2010).  
Ankylosis is defined as immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  See 
also Plate V, 38 C.F.R. § 4.71a (2010).

Under the criteria governing disabilities of the lumbar spine, 
IDS is to be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula for 
Rating IDS Based on Incapacitating Episodes.  This formula 
provides ratings in excess of 20 percent disability for IDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months (40 
percent); and for IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent).  38 C.F.R. § 4.71a (2010).  An incapacitating episode 
is defined as a period of acute signs and symptoms due to IDS 
that requires bed rest prescribed by a physician and treatment by 
a physician.  See 38 C.F.R. § 4.71a, Note (1) (2010).

Pursuant to the General Rating Formula for Mental Disorders, a 10 
percent rating is assigned when there is occupational and social 
impairment due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled by 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 30 percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  Id.

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Id.  

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively; impaired impulse control (unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances and inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation or name.  Id.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a).  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, the 
rating agency will consider the extent of social impairment, but 
shall not assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The Veteran was seen in the primary care clinic in March 2006 
with complaint of poor short-term memory, indicating that he 
would forget what he went in a room to get, as well as faces and 
names.  He denied homicidal and suicidal ideation.  The Veteran 
was assessed with cognitive impairment by history and depression.  
The examiner indicated that neurophych testing was planned in 
conjunction with the assessment of cognitive impairment by 
history.  See PC Bham Clinic Note.  

A May 2006 mental health intake note indicates that the Veteran 
was referred by his primary care providers for evaluation and 
possible treatment of depression and memory problems.  The 
examiner noted that the Veteran was seen in March 2006 and placed 
on Citalopram (20 mg daily).  The Veteran reported that he was 
doing "about the same" since the March 2006 clinic visit and 
indicated that his mood was "pretty happy."  He denied 
anhedonia, decreased sleep, decreased concentration, and feelings 
of hopelessness.  The Veteran also strongly denied suicidal and 
homicidal ideation but did admit to being very tired and 
indicated that he was concerned about his recent memory problems.  
He indicated that for the past one and one-half to two years, he 
had had problems with short term memory.  Specifically, he had 
trouble with names and faces and would frequently enter rooms 
without knowing what he went there for in the first place.  The 
Veteran did not know whether these problems were getting worse or 
not.  He denied any manic or psychotic symptoms.  

Mental status examination revealed that the Veteran was clean and 
casually dressed and was cooperative and talkative.  Speech was 
normal as to rate and volume.  Tremor was noted but, otherwise, 
there were no psychomotor abnormalities.  Mood was "pretty 
happy" and affect was pleasant and described as fairly bright.  
Thought processes were logical and goal-oriented.  The Veteran 
denied suicidal and homicidal ideation as well as auditory and 
visual hallucinations, and the examiner indicated that there were 
no evident delusions.  Insight and judgment was poor to fair and 
the Veteran was alert and well-oriented.  The assessment was will 
need further collaborative information from wife or others 
regarding possible cognitive difficulties or depression/anxiety; 
rule out depression due to medical problem; rule out major 
depressive disorder; rule out mild cognitive impairment.  A 
Global Assessment of Functioning (GAF) score of 60 was assigned.  
See May 2006 mental health intake note.  

The Veteran was seen for follow up of cognitive disorder, not 
otherwise specified (NOS), in August 2006.  He reported stopping 
the Citalopram and indicated that he did not feel any different 
without it.  The Veteran denied depressive symptoms but 
complained of forgetfulness, like his wife asking him to bring 
two to three items upstairs and only remembering one.  He 
asserted that this had been happening since his stroke and did 
not appear to be getting worse.  Mental status examination 
revealed that the Veteran was casually dressed, neatly groomed, 
cooperative, joking, jovial, alert and relaxed.  Eye contact was 
good, speech had normal rate, volume and amount, concentration 
was fairly good, mood was euthymic, affect was broad, thought 
content was focused on memory impairment, and thought processes 
were organized.  The Veteran denied hallucinations, delusions, 
and homicidal and suicidal ideation.  Insight and judgment were 
adequate.  The assessment was cognitive disorder, NOS; suspect 
multifactoral due to both hypothyroidism and cerebrovascular 
disease.  See mental health progress note.  

The Veteran was seen for follow up of cognitive disorder, NOS, in 
February 2007.  He and his wife stated that they saw no change in 
his cognition over the last six months and that he continued to 
be forgetful, which was frustrating for both of them.  Mental 
status examination revealed that the Veteran was casually 
dressed, neatly groomed, cooperative, pleasant, alert and 
relaxed.  Eye contact was good, speech had increased volume but 
was normal as to rate and amount, concentration was fair, mood 
was euthymic, affect was bright, thought content was focused on 
symptoms, and thought processes were organized.  The Veteran 
denied hallucinations, delusions, and homicidal and suicidal 
ideation.  Insight and judgment were adequate.  The assessment 
was likely early vascular dementia.  See mental health psychiatry 
clinic note.  

The Veteran underwent a VA C&P mental disorders examination in 
April 2007, at which time his medical records were reviewed.  In 
pertinent part, the Veteran reported being married for almost 65 
years to his only wife, who accompanied him to the interview.  
They reported having an excellent marriage that had resulted in a 
daughter and son.  The Veteran indicated that he got along well 
with both of them and reported four grandchildren and three 
great-granddaughters, who all live in Michigan.  The Veteran also 
reported that he had a lot of friends, that he was a deacon in 
his church and went to monthly senior get togethers, and that the 
couple had some good friends who they saw socially.  He indicated 
that he was no longer able to physically do many things but does 
occasionally go fishing.  He denied a history of suicide attempts 
and history of violence or assaultiveness.  The examiner 
indicated that the Veteran's psychosocial impairment was 
moderately severe, due mainly to declining physical abilities and 
memory.  The Veteran's wife reported that his mood varied - 
sometimes he is in a good mood and sometimes he is quiet.  The 
Veteran did not watch television but read a lot of political 
literature and fundraising requests.  He had strong beliefs 
related to the "end of time" and current events.  It was noted 
that he slept well and went to bed around 7:00 and got up several 
times due to his prostate.  Concentration was fair but memory was 
poor.  The Veteran indicated that he began having memory problems 
in 1990 after gallbladder surgery but that they became more 
significant a few years ago, when he was told that he had 
suffered a previous stroke that he was unaware of.  He described 
his problems with memory as daily, severe, and since 2004.  

Psychiatric examination revealed that the Veteran was neatly 
groomed and casually dressed.  Psychomotor activity was 
unremarkable; speech was spontaneous, loud, clear and coherent; 
attitude toward the examiner was cooperative and friendly; mood 
was good; attention was intact and the Veteran was able to do 
serial sevens and only missed one letter on backwards spelling; 
the Veteran was oriented to person, time and place; thought 
process was rambling; and thought content was unremarkable.  The 
Veteran denied delusions and hallucinations; understood the 
outcome of his behavior and that he had a problem; had average 
intelligence; and had no sleep impairment, inappropriate 
behavior, obsessive or ritualistic behavior, panic attacks, or 
homicidal or suicidal thoughts.  He was able to interpret 
proverbs appropriately and the extent of his impulse control was 
described as fair.  The Veteran indicated that he used to have 
problems with his temper but was able to control it fairly well 
now, though he would get easily upset when talking about 
politicians.  The examiner reported that the Veteran was able to 
maintain minimum personal hygiene but had moderate problems with 
household chores and shopping.  Remote and immediate memory was 
reported as moderately impaired and recent memory was reported as 
severely impaired.  

An Axis I diagnosis of vascular dementia was provided and a GAF 
score of 54 was assigned.  The examiner indicated that there was 
no total occupational and social impairment due to mental 
disorder signs and symptoms and no mental disorder signs and 
symptoms resulting in deficiencies in judgment, thinking, family 
relations, work, mood or school, but there was reduced 
reliability and productivity due to mental disorder symptoms in 
that the Veteran would have significant difficulty recalling work 
instructions and learning new tasks due to memory impairment.  

The Veteran also underwent a VA C&P spine examination in April 
2007, at which time his claims folder and medical records were 
reviewed.  He reported constant low back pain that had been 
getting worse over the last three years and indicated that he was 
using a back brace and taking Tylenol.  The examiner noted a 
history of urinary incontinence that did not require the wearing 
of absorbent material, urinary urgency, urinary frequency with a 
daytime voiding interval of two to three hours, and nocturia with 
three voiding per night.  There was no urinary retention 
requiring catheterization, fecal incontinence, obstipation, 
erectile dysfunction, numbness, paresthesias, leg or foot 
weakness, visual dysfunction or dizziness, though falls and 
unsteadiness were noted.  The examiner reported that the etiology 
of the Veteran's urinary symptoms were due to benign prostatic 
hypertrophy.  It was also noted that there was a history of 
fatigue, decreased motion, stiffness, weakness and pain but no 
spasms.  Pain was located in the lower back and described as 
constant, sharp, and moderate.  Radiation of pain to both legs 
was also noted and the Veteran reported that the leg pain was 
sharp and occasionally caused his legs to give way.  Flare-ups of 
the spinal condition were noted and were described as severe, 
weekly and lasting one to two days.  There was no clear 
precipitating cause to the flareups but alleviating factors were 
reported as rest and wearing a back brace.  The Veteran reported 
nearly 100 percent further impairment in function during a flare 
up.  The examiner indicated that there were no incapacitating 
episodes during the past 12 months but reported that the Veteran 
had one cane and a brace and that he was unable to walk more than 
a few yards.

Physical examination revealed objective abnormalities of the 
thoracic sacrospinalis in the form of pain on motion on both 
sides.  There was no spasm, atrophy, guarding, tenderness or 
weakness.  The examiner also noted that there was no muscle 
spasm, localized tenderness or guarding severe enough to be 
responsible for abnormal gait or abnormal spinal contour.  
Inspection of the spine revealed normal posture and head 
position, symmetry in appearance and antalgia gait.  There was no 
gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, 
scoliosis or reverse lordosis.  In pertinent part, motor 
examination revealed normal hip flexion (L1, L2 and L3) of the 
bilateral ilipsoas muscles, normal hip extension (L5, S1 and S2) 
of the bilateral gluteus maximus muscles, normal knee extension 
(L2, L3 and L4) of the bilateral quadriceps muscles, normal ankle 
dorsiflexion (L4, L5 and S1) of the bilateral tibialis anterior 
muscles, normal ankle plantar flexion (S1 and S2) of the 
gastrocnemius, soleus muscles, and normal great toe extension 
(L4, L5 and S1) of the extensor hallucis longus muscles.  Muscle 
tone was normal and there was no muscle atrophy noted.  Detailed 
sensory examination of the bilateral upper and lower extremities 
was normal to pinprick, light touch and position sense.  In 
pertinent part, detailed reflex examination revealed normal 
bilateral knee jerk, hypoactive ankle jerk, and normal bilateral 
plantar flexion.  

Range of motion testing revealed active and passive flexion to 80 
degrees with pain beginning at 80 degrees; active and passive 
extension to 20 degrees with pain beginning at 20 degrees; active 
and passive bilateral lateral flexion to 30 degrees with pain 
beginning at 30 degrees; and active and passive bilateral 
rotation to 30 degrees with pain beginning at 30 degrees.  The 
examiner reported pain after repetitive use, but no additional 
loss of motion on repetitive use, for each range of motion 
tested.  The examiner reported that January 2007 x-ray of the 
Veteran's lumbosacral spine showed scoliosis with convexity to 
the left but no other abnormality.  The impression was mild to 
moderate degree of degenerative disc disease (DDD) of L3-L4 and 
L5-S1.  The Veteran was diagnosed with DDD of the lumbar spine.  
The problem associated with the diagnosis was noted as low back 
pain and the examiner noted that there were mild effects on 
chores and shopping and severe effects on exercise and sports.  

The Veteran was seen for follow up in the psychiatry clinic in 
December 2007.  He reported that his energy was low and that he 
slept too much.  The Veteran indicated that his mood was ok and 
his wife agreed.  He also complained of poor short term memory 
but had not filled the prescription for Galantamine since May.  
Mental status examination revealed that the Veteran was casually 
dressed, adequately groomed, jovial, cooperative, alert and 
relaxed.  Eye contact was good, speech had slow rate but was 
normal as to volume and amount, concentration was impaired, mood 
was euthymic, affect was bright, thought content was focused on 
memory problems and fatigue, and thought processes were 
organized.  The Veteran denied hallucinations, delusions, and 
homicidal and suicidal ideation.  Insight and judgment were 
adequate.  The assessment was early vascular dementia and 
generalized anxiety disorder (GAD).  See mental health psychiatry 
clinic note.  

The Veteran was seen in March 2008 with history of early vascular 
dementia.  He was accompanied by his wife and reported problems 
with decreased sleep, fatigue and weight loss.  The Veteran also 
indicated that he had not been hungry lately and had been forcing 
himself to eat.  He and his wife admitted to ongoing problems 
with memory, largely unchanged.  Mental status examination 
revealed that the Veteran was clean and casually dressed with 
good eye contact.  Speech had normal rate and volume, mood was 
"ornery" per wife and "ok" per vet, affect was mildly 
irritable, thought processes were logical without flight of idea 
or looseness of associations, and thought content included no 
suicidal or homicidal ideation, no auditory or visual 
hallucinations, and no evident delusions.  A tremor was noted in 
the head and hands, cognitive function was reported as alert, and 
insight and judgment were poor.  The assessment was vascular 
dementia by history.  See mental health progress note.  

The Veteran underwent a VA C&P spine examination on July 1, 2010 
(with entry date of July 2, 2010), at which time his claims 
folder and medical records were reviewed.  He reported daily, 
constant, moderate low back pain that had been getting worse over 
the last six to seven years.  The Veteran reported severe flare-
ups of his low back condition on a weekly basis with a duration 
of hours.  Aggravating factors included standing, picking up 
objects and prolonged walks; an alleviating factor was rest.  He 
indicated that the extent of additional limitation of motion or 
other functional impairment during flare-ups was 90 percent.  The 
examiner again noted several urinary symptoms, to include 
incontinence, urgency, frequency and nocturia, but again 
indicated that they were etiologically related to benign 
prostatic hypertrophy.  The Veteran denied fecal incontinence, 
obstipation, erectile dysfunction, leg or foot weakness, falls 
and unsteadiness, but reported numbness and paresthesias.  He 
also reported a history of fatigue, decreased motion, stiffness, 
weakness and pain but denied spasm and incapacitating episodes of 
spine disease.  The Veteran indicated using a cane and asserted 
that he could only walk 300 to 400 feet.  

Physical examination revealed normal posture and head position 
and symmetry in appearance.  Gait was reported as abnormal, 
namely as unsteady and antalgic and the Veteran was reported as 
ambulating slowly with one cane.  There was no gibbus, kyphosis, 
list, lumbar flattening, lumbar lordosis, scoliosis, reverse 
lordosis or thoracolumbar spine ankylosis.  There was also no 
spasm, atrophy, tenderness or weakness, but the examiner did note 
left and right guarding and pain with motion.  There was no 
muscle spasm, localized tenderness or guarding severe enough to 
be responsible for abnormal gait or abnormal spinal contour, but 
the examiner reported additional limitation with repetitive 
motion.  

Range of motion testing revealed active flexion to 50 degrees, 
extension to five degrees, bilateral lateral flexion to 10 
degrees and bilateral lateral rotation to 10 degrees.  The 
examiner noted objective evidence of pain on active range of 
motion, objective evidence of pain following repetitive motion, 
but no additional limitations after three repetitions of range of 
motion.  In pertinent part, detailed reflex examination revealed 
normal bilateral knee jerk, hypoactive ankle jerk, and normal 
bilateral plantar flexion.  Sensory examination of the bilateral 
upper extremities revealed normal vibration, pain/pinprick, 
position sense and light touch with no dysesthesias.  Sensory 
examination of the bilateral lower extremities revealed decreased 
vibration and light touch of the bilateral peroneal nerves 
located in the hallux and entire foot but normal pain/pinprick 
and position and no dysesthesias.  In pertinent part, motor 
examination revealed active movement against full resistance for 
hip flexion and extension, knee flexion and extension, ankle 
dorsiflexion and ankle plantar flexion.  Great toe extension was 
active against some resistance.  Muscle tone was normal and there 
was no muscle atrophy noted.  

The examiner reported that x-ray taken on July 1, 2010 revealed 
mild levoscoliosis of the lumbar spine and mild DDD at L5/S1.  
The Veteran was diagnosed with DDD of the lumbar spine and low 
back condition was a problem associated with the diagnosis.  The 
examiner noted moderate effects on chores and recreation and that 
the condition prevented exercise.  

The Veteran also underwent a VA C&P mental disorders examination 
on July 22, 2010, at which time his claims folder and medical 
records were reviewed.  He reported living with his wife of 68 
years on land that her great-grandfather homesteaded before the 
Civil War.  They have a son and a daughter, both in their 60s, 
living in Michigan.  They also have four grandchildren and five 
great-grandchildren.  The Veteran and his wife had a discussion 
about whether or not he had seen some of them - she said that he 
had seen them but he did not remember.  The Veteran reported that 
he has "great" relationships with all of them.  They both said 
their marriage was good and that they had "more fun than any two 
old people."  They have friends at church, one of whom visits 
and checks on them.  The Veteran reported that he enjoys his wife 
and talking to her.  He cuts the grass on his riding lawn mower.  
He denied a history of suicide attempts and 
violence/assaultiveness.  

The examiner reported that the Veteran's impairment in 
psychosocial functioning was moderately severe.  His functional 
level had declined since the 2007 examination and he was less 
active in his community and church and had fewer social 
relationships.  The examiner also reported that the Veteran had 
significant memory impairment and other cognitive deficits due to 
vascular dementia.  

Psychiatric examination revealed that the Veteran was neatly 
groomed and appropriately dressed.  Psychomotor activity and 
speech were unremarkable, the Veteran's attitude toward the 
examiner was cooperative, friendly and attentive, and affect was 
described as labile, laughter to tears.  Mood was described by 
the Veteran as "not depressed, just not good."  His wife 
indicated that he was tired and did not feel like doing much.  
Objective findings revealed mildly dysphoric mood, though the 
Veteran laughed frequently.  The examiner reported short 
attention span and an inability to do serial sevens and spell a 
word forward and backward.  The Veteran was oriented to person 
and place but not to time as he said it was August 2010.  Thought 
process was rambling, thought content was unremarkable, judgment 
was grossly intact, intelligence was average pre-morbid, and the 
Veteran understood that he had a problem.  He denied delusions, 
hallucinations, obsessive/ritualistic behavior, panic attacks and 
suicidal and homicidal thoughts.  The Veteran did report sleep 
impairment as it was variable with initial insomnia at times and 
the Veteran's wife reported that he got up a lot during the night 
and dozes off a little during the day.  

The examiner indicated that the Veteran was unable to interpret 
proverbs appropriately but had no inappropriate behavior.  
Impulse control was reported as fair and the Veteran's wife 
indicated that his anger and irritability were better than in the 
past and that he was calmer than he used to be.  The Veteran was 
reportedly unable to maintain minimum personal hygiene as his 
wife had to remind him about hygiene and grooming tasks and he 
had problems with activities of daily living, to include slight 
problems with grooming, self-feeding, bathing, 
dressing/undressing and driving, moderate problems with chores, 
shopping and traveling, and severe problems with engaging in 
sports/exercise and other recreational activities.  The examiner 
indicated that the Veteran's problems with activities of daily 
living were due to cognitive impairments and medical conditions.  

The examiner noted that immediate memory was normal, remote 
memory was mildly impaired, and recent memory was severely 
impaired.  The Veteran reported that his memory was very poor and 
that he did not remember repeating three words give minutes after 
doing so.  His wife said that when they were here on July 1, he 
left her to find their car and then completely forgot about her 
and she was afraid that he had left her.  It was noted that the 
Veteran was not capable of managing his financial affairs and 
that his wife manages the finances and it was unlikely he would 
be able to do so independently because of his memory impairment.  

An Axis I diagnosis of vascular dementia was made and a GAF score 
of 50 was assigned.  The examiner indicated that the Veteran had 
a past diagnosis of GAD but no longer met the DSM IV criteria for 
that diagnosis or for any other anxiety disorder diagnosis.  

The evidence of record supports the assignment of a 30 percent 
evaluation for service-connected lumbosacral strain, post 
laminectomy, with left hip sciatica, effective July 1, 2010 
rather than July 2, 2010.  This is so because the RO incorrectly 
identified July 2, 2010 as the date on which the Veteran 
underwent a VA C&P spine examination and exhibited objective 
evidence of pain on active range of motion, additional limitation 
with repetitive motion, and objective evidence of pain following 
repetitive motion.  Although the entry date of the VA examination 
was July 2, 2010, the actual examination was conducted on July 1, 
2010.  

The evidence of record, however, does not support the assignment 
of a rating in excess of 20 percent prior to this date, as the 
Veteran never exhibited forward flexion of the thoracolumbar 
spine 30 degrees or less.  Rather, at worst, forward flexion was 
limited to 80 degrees.  In addition, there was no evidence prior 
to July 1, 2010 that the Veteran had favorable ankylosis of the 
thoracolumbar spine so as to support the assignment of the next 
higher (40 percent) rating under the General Rating Formula for 
Diseases and Injuries of the Spine, or of IDS with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months so as to support the 
assignment of the next higher (40 percent) rating under the 
Formula for Rating IDS Based on Incapacitating Episodes.  Though 
the Board does acknowledge the Veteran's complaint of flare-ups 
of his spinal condition, which he described as severe, weekly and 
lasting one to two days, alleviated by rest and wearing a back 
brace, and his report of nearly 100 percent further impairment in 
function during a flare up, the April 2007 VA examiner 
specifically indicated that there were no incapacitating episodes 
during the past 12 months.  Moreover, there is no evidence that 
the Veteran was ever prescribed bed rest or treated by a 
physician during these flare-ups.  See April 2007 VA C&P 
examination report; VA treatment records.  

Consideration has been given to any functional impairment and any 
effects of pain on functional abilities.  The Board acknowledges 
that at the time of the April 2007 VA examination the Veteran 
reported a history of fatigue, decreased motion, stiffness, 
weakness and pain, and that the examiner reported objective 
evidence of pain on motion on both sides of the thoracic 
sacrospinalis and pain after repetitive use during range of 
motion testing.  There was no additional loss of motion on 
repetitive use for each range of motion tested, however, and the 
examiner only noted mild effects on chores and shopping.  In 
light of the foregoing, the Board finds that a rating in excess 
of 20 percent is not warranted prior to July 1, 2010 under 38 
C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set forth in 
DeLuca.  This is so because even taking into account the findings 
noted above, the Veteran would not meet the criteria for the next 
higher rating.  See 38 C.F.R. § 4.71a, DC 5235-5243 (2010).

The evidence of record dated as of July 1, 2010 supports the 
assignment of a 30 percent evaluation, taking into consideration 
the factors outlined in DeLuca, but not a rating in excess of 
that.  This is so because, as before, the record remains devoid 
of evidence that the Veteran's thoracolumbar spine exhibited 
forward flexion to 30 degrees or less or that he has favorable 
ankylosis of the entire thoracolumbar spine so as to support the 
assignment of the next higher (40 percent) rating under the 
General Rating Formula for Diseases and Injuries of the Spine.  
The record also remains devoid of any evidence of IDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months so as to 
support the assignment of the next highest (40 percent) rating 
under the Formula for Rating IDS Based on Incapacitating 
Episodes.  See July 2010 VA C&P examination report; VA treatment 
records.  

The Board has also considered whether the Veteran manifests any 
associated objective neurologic abnormalities so as to warrant a 
separate rating under an appropriate diagnostic code.  See 38 
C.F.R. § 4.71a, Note (1) (2010).  The Board acknowledges that the 
Veteran reported urinary incontinence during both VA C&P 
examinations.  Both VA examiners, however, indicated that the 
Veteran's complaints were unrelated to his service-connected back 
disability and, rather, were due to benign prostatic hypertrophy.  
See April 2007 and July 2010 VA C&P examination reports.  The 
Board also acknowledges that the Veteran's service-connected 
disability includes left hip sciatica, and that he reported 
radiation of pain to both legs at the time of the April 2007 VA 
examination and numbness and paresthesias at the time of the July 
2010 VA examination.  Neurological examination or screening, 
however, has consistently been essentially normal, with the 
exception of some decreased sensation to vibration and light 
touch of the peroneal nerves in July 2010.  However, there was 
normal pain/pinprick and position and no dysesthesias.  Motor 
examination revealed active movement against full resistance for 
hip flexion and extension, knee flexion and extension, ankle 
dorsiflexion and ankle plantar flexion.  Great toe extension was 
active against some resistance.  Muscle tone was also normal and 
there was no muscle atrophy noted.  These findings are 
insufficient to show mild paralysis so as to warrant a separate 
10 percent rating under DC 8521.  In light of the foregoing, and 
in the absence of any medical evidence of a diagnosis related to 
neurological abnormality associated with the Veteran's service-
connected lumbosacral strain, post laminectomy, the evidence of 
record does not support the assignment of a separate rating.  

The evidence of record also does not support the assignment of a 
rating in excess of 10 percent for the Veteran's service-
connected anxiety neurosis with conversion hysteria at any time 
during the appellate period.  The Board acknowledges the 
assertions made by the Veteran regarding his psychiatric 
functioning and finds that he is competent to describe his 
symptoms and that his assertions are credible.  See Layno, 6 Vet. 
App. at 470 (1994).  The Board also acknowledges that throughout 
the appellate period, the Veteran has consistently complained of 
memory impairment.  See VA treatment records; April 2007 and July 
2010 VA C&P examination reports.  The Veteran's cognitive 
deficits and memory impairments, however, have been determined to 
be due to vascular dementia, not service-connected anxiety 
neurosis with conversion hysteria.  See July 2010 VA C&P 
examination report.  Moreover, while the July 2010 VA examiner 
indicated that the Veteran had a past diagnosis of generalized 
anxiety disorder, he stated that the Veteran no longer met the 
DSM IV criteria for that diagnosis, or any other anxiety disorder 
diagnosis.  

Prior to the July 2010 VA examination, the Veteran's anxiety 
neurosis with conversion hysteria was manifested by complaints of 
depressed mood, but there is no evidence at any time during the 
appellate period of symptoms such as anxiety, suspiciousness, or 
chronic sleep impairment and the Veteran consistently denied 
panic attacks, suicidal or homicidal ideation, delusions, and 
hallucinations.  In addition, the evidence does not support a 
finding of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks.  Although the Veteran has been 
retired since 1989, he has consistently reported a long-term 
marriage, an excellent relationship with his wife, children, 
grandchildren and great-grandchildren, and the presence of 
friends in his life, though he recently indicated that he had 
fewer social relationships.  See VA treatment records; April 2007 
and July 2010 VA C&P examination reports.  

The Board acknowledges that three GAF scores ranging between 50 
and 60 have been assigned.  See May 2006 mental health intake 
note; April 2007 VA C&P examination report; July 2010 VA C&P 
examination report.  A GAF of 41 to 50 represents serious 
symptoms or any serious impairment in social, occupational or 
school functioning.  A GAF of 51 to 60 represents moderate 
symptoms, or moderate difficulty in social, occupational or 
school functioning.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, D.C., American 
Psychiatric Association (1994) (DSM-IV).  A GAF score generally 
reflects an examiner's finding as to the Veteran's functioning 
score on that day and, like an examiner's assessment of the 
severity of a condition, is not dispositive.  Rather, the GAF 
score must be considered in light of the actual symptoms of the 
Veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a) (2010).

Only one of the GAF scores assigned fell into the range of 41 to 
50, namely a GAF score of 50 assigned at the time of the July 
2010 VA examination when an Axis I diagnosis of vascular dementia 
was provided and the VA examiner indicated that the Veteran no 
longer met the DSM IV criteria for a diagnosis of generalized 
anxiety disorder or any other anxiety disorder diagnosis.  The 
two other scores, 54 and 60, fell into the range of moderate 
symptoms.  

For the foregoing reasons, the Board does not find that the 
evidence of record more nearly approximates the criteria for the 
next higher, 30 percent, rating.  As such, the preponderance of 
the evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2010).




III.	Extraschedular consideration

The rating schedule represents as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2010).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the C&P Service to determine whether, to accord 
justice, the Veteran's disability picture requires the assignment 
of an extraschedular rating.

The symptoms associated with the Veteran's lumbosacral strain, 
post laminectomy, with left hip sciatica, namely pain, decreased 
motion, fatigue, weakness and stiffness, and with his anxiety 
neurosis with conversion hysteria, namely depressed mood, are 
contemplated by the rating criteria (i.e., 38 C.F.R. §§ 4.71a, 
DCs 5235-5243 and 4.130, DC 9400), which reasonably describe the 
Veteran's disabilities.  Therefore, referral for consideration of 
an extraschedular rating is not warranted for either of his 
claims.



IV.	  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

As service connection has been granted for residuals of a head 
injury, any defect in the notice or assistance given to the 
Veteran was harmless.  As for the Veteran's increased rating 
claims, prior to the issuance of the April 2007 rating decision 
that is the subject of this appeal, the Veteran was informed of 
the evidence necessary to substantiate a claim for an increased 
rating and was advised of his and VA's respective duties in 
obtaining evidence by means of a December 2006 letter from the 
RO.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  This duty has also been met, as the 
Veteran's VA and private treatment records have been associated 
with the claims folder and he was afforded several appropriate VA 
examinations in connection with his claims.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at this time is not 
prejudicial to the Veteran.


ORDER

Service connection for residuals of a head injury, diagnosed as 
mild TBI with residual post-traumatic headaches, is granted.  

A rating in excess of 20 percent for lumbosacral strain, post 
laminectomy, with left hip sciatica, is denied prior to July 1, 
2010.  

A rating of 30 percent, and no higher, for lumbosacral strain, 
post laminectomy, with left hip sciatica is granted as of July 1, 
2010, subject to the laws and regulations governing the payment 
of monetary benefits.

A rating in excess of 10 percent for anxiety neurosis with 
conversion hysteria is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


